Citation Nr: 1549352	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959.  He died in March 2012.  This case comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

In August 2014, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.  


FINDINGS OF FACT

1.  The Veteran died in March 2012; his death certificate lists the immediate cause of death as lung cancer. 
 
2.  At the time of his death, the Veteran was service connected for bilateral hearing loss, rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  

3.  The most probative evidence indicates that the Veteran was not exposed to ionizing radiation during service.  
 
4.  A service-connected condition did not cause or materially contribute to the Veteran's death.

CONCLUSIONS OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what   subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence   in October 2012.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); but see Wilson v. Mansfield, 506 F.3d 1055, 1059 (the language of the 38 U.S.C.A. § 5103(a) was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").  The case was last readjudicated in February 2014.

In any event, neither the appellant nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, post-service VA and private treatment records were obtained.  The RO made multiple attempts to obtain the Veteran's service records through the National Personnel Records Center (NPRC), but was informed by that facility that such records were presumed to have been destroyed in a July 1973 fire.  During his lifetime, the Veteran was given the opportunity to submit any pertinent records from his time in service.  Further, in May and August 2005, the Veteran was sent NA Form 13055, Request for Information to Reconstruct Medical Data, and was advised to submit evidence that may show his disabilities were related to service to include buddy statements, letters written during service, and private medical records.  A Request for Information under PIES code M05 returned a negative response.  In February 2006 the Veteran was notified of the unavailability of the records and was given the opportunity to submit any pertinent records from his time in service.  The Board finds that additional efforts to obtain these records would be futile.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant including post-service treatment records, and VA examination and opinion reports.  The Board also observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Although the evidence shows the Veteran died due to lung cancer, which is a radiogenic disease, the determinative question, whether the Veteran was exposed to ionizing radiation during service, is factual in nature and is not within the scope of a medical examination or opinion.  Thus, a VA medical opinion is not required in this case.  

The appellant was afforded a hearing before a VLJ in August 2015, at which she presented oral testimony in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the appellant testified as to the circumstances pertaining to the claimed exposure to ionizing radiation and formulated arguments that the Veteran's death due to lung cancer was caused by the claimed radiation exposure during service.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.    The hearings focused on the elements necessary to substantiate the claim and the appellant testified as to those elements.  As such, the Board finds that there is no prejudice to the appellant in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection for Cause of Death

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).
	
Service connection for the cause of a veteran's death may be established if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

For certain chronic disorders, to include cancer, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for lung cancer claimed to be due to exposure to ionizing radiation in service, can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Fourth, lung cancer manifest to a compensable degree within one year of discharge from service may be service connected under 38 C.F.R. § 3.309(a).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment   as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i) (2015).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease, such as lung cancer, and claims exposure to ionizing radiation in service.  
 
Under the special development procedures in38 C.F.R. § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2015).  In all other claims, 38 C.F.R. § 3.311(a) indicates that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2015).

The appellant contends that the Veteran was exposed to ionizing radiation while on active duty in 1957.  She claims that during this period, the Veteran was transported from Texas to Nevada, where he was ordered to participate in nuclear testing.  As a result, he sustained radioactive burns to his eyes and a sunburn.  Shortly thereafter his teeth also started falling out and eventually he developed lung cancer.  She denied that the Veteran smoked.  The Board observes that the appellant has not argued, and the record did not suggest, that the Veteran's death was otherwise related to his military service or to his service-connected hearing loss and tinnitus.

As previously noted, the Veteran's service records are unavailable and there is no evidence contemporaneous with service from any other source to affirmatively radiation exposure, nor is there evidence of treatment for radiation exposure in service or at any time during the Veteran's lifetime.  

After service, VA treatment records after 2004 documented diagnoses and treatment for chronic obstructive pulmonary disease (COPD), along with a significant history of tobacco abuse at one pack per day for 45 years, until the Veteran quit in 1994.   A private optometrist report in April 2007 noted that the Veteran reported a history   of scarring in both eyes secondary to atomic bomb testing while in the military.  Thereafter, VA x-rays and a CT scan in 2008 were consistent with emphysema and lung nodules.  A March 2009 treatment note and an ophthalmology consult in May 2009 noted the Veteran's report of a history of radiation exposure incurred when he witnessed an atomic bomb blast in Nevada in 1957.  In July 2011 he was diagnosed with lung cancer.  

The death certificate discloses that the Veteran was 77 years old when he died of lung cancer in March 2012.  No other conditions were listed as contributing to his death.  No autopsy was performed.  The manner of death was listed as natural, and whether tobacco contributed to his death was determined to be unknown.

At the time of his death, service connection was in effect for tinnitus, evaluated      as 10 percent disabling; and for bilateral hearing loss, evaluated as 10 percent disabling.  His combined service-connected rating was 10 percent from October 2004 and 20 percent from May 2007.

During his lifetime, in connection with claims for VA benefits in October 2004, the Veteran reported exposure to a nuclear blast conducted in Utah in 1957.  The Veteran completed a Radiation Risk Activity Information Sheet in December 2004, wherein he claimed to have witnessed three atomic tests during service in September 1957 in New Mexico.  Reportedly, he was not sure where the tests were conducted, but he stated that he traveled one and half days from Fort Hood Texas before he arrived at the testing site.  He also submitted a May 2007 statement from his sister who stated that when the Veteran came home from military leave sometime in 1957, he had a sunburn, which was odd because the weather was cold.

A July 2005 Radiation Exposure History report from the United States Department of Energy noting the contention of the Nevada testing, indicated that they had no dosimetry records for the Veteran from 1953 to 2005.  
  
The Defense Threat Reduction Agency (DTRA) was unable to confirm that the Veteran was exposed to radiation during military service.  In a September 2013 reply to an inquiry DTRA noted that the United States Government conducted operation PLUMBBOB at the Nevada Test Site from May 28, 1957 to October    22, 1957.  Unit and morning reports indicated that the Veteran was assigned to Headquarters and Headquarters Company, 2nd Armored Riffle Battalion, 51st Infantry Regiment, Fort Hood, Texas, from the United States Army Receiving Station, Fort Knox, Kentucky, on May 24.  His unit departed Fort Hood on October 28, 1957, in transit to ULM, Germany, for a permanent change of station.  Three days prior to the unit's departure, the Veteran departed on leave, rejoining his unit on November 17.  The unit departed Brooklyn Army terminal, New York, on November 20 via ship, and arrived in Germany on November 28.  The Veteran remained at Ulm until April 18, 1959, after which he was sent to Frankfurt for return to the United States.  He was released from active duty at Fort Dix, New Jersey, on April 30.  Morning reports did not indicate any temporary duty for the Veteran at the Nevada testing site during his service at Fort Hood.  Additionally a search of available dosimetry data found no record consistent with the claimed radiation exposure for the Veteran.  

Upon review of the record, the Board concludes that the preponderance of the probative evidence is against a finding that the Veteran was exposed to ionizing radiation during service.  The Board notes that during his lifetime, the Veteran indicated he was unsure of the testing location, although he did report that testing occurred in September 1957.  Additionally, the Veteran initially alleged his eyes were damaged from the flash, not from radiation, then later alleged the radiation damaged his eyes.  Further, the Veteran and his wife were not married until 1963, after his military service; thus, she was not a witness to the actual event.  Nor was his sister, who provided an observation that the Veteran had a sunburn which she recalled was odd because it was cold.  However, in light of the troop movement noted above, a sunburn in central Texas in October is not necessarily unusual.  Moreover, the Veteran's wife indicated that the Veteran did not smoke, while the evidence indicates the Veteran had an extensive smoking history, but had quit in 1998.  In short, neither the appellant nor the Veteran's sister are competent to state the Veteran, in fact, was present at atmospheric testing during which the Veteran was exposed to radiation.  Further, the recollections of the Veteran during his prior claims, and those of the appellant and the Veteran's sister, are being made decades after the events in question.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).      In sum, the Board finds the assertions of the appellant, the Veteran, and his sister that he participated in atmospheric testing to be less persuasive and probative than the response from the DTRA and Department of Energy.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In this regard, the DTRA in the September 2013 letter, explained that Army records did not show that the Veteran was ever present at a nuclear weapons test site or   that he otherwise participated in atmospheric nuclear testing.  That agency further indicated that a careful search of available dosimetry data found no record of exposure for the Veteran.  Additionally, records from the United States Department of Energy reported that there were no dosimetry records to document radiation exposure for the Veteran.  There is no official indication that the Veteran was transported to Nevada, or at any other nuclear test site, to observe nuclear tests.     In short, the Board finds that the most probative evidence is against a finding      that the Veteran participated in atmospheric nuclear testing in 1957 as alleged.  Accordingly, service connection under 38 C.F.R. § 3.309(d) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.311, which provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed Veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  However, absent competent evidence that the Veteran was exposed to radiation, VA is not required to forward the claim for consideration by the Under Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).  In the instant case, the Veteran's exposure to radiation turns on his presence or absence at a nuclear test site in Nevada in 1957, which, as noted above, has not been established. 

No other radiation exposure is established by the record or contended by the appellant.  Because the most probative evidence of record is against a finding that the Veteran was present at the Nevada test site, or the site of any other nuclear test, and because no other probative evidence of radiation exposure is present, the special development provisions of 38 C.F.R. § 3.111 are not for application in this case. 

Finally, the evidence does not show, nor does the appellant contend, that the     Veteran's lung cancer manifested in service or within one year of discharge therefore.  As noted, VA treatment records after 2004 documented diagnoses       and treatment for COPD, emphysema and eventually lung cancer, along with a significant history of tobacco abuse at one pack per day for 45 years.  Moreover, there is no medical evidence of record suggesting the Veterans fatal lung cancer  was related to service or the service-connected tinnitus and hearing loss.  

In summary, there is no competent and probative evidence of record that demonstrates that the Veteran was exposed to ionizing radiation during service, there is no evidence of lung cancer in service or within one year following discharge from service, and there is no competent evidence of record linking the fatal lung cancer to service or to a service-connected disorder.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


